UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-19961 ORTHOFIX INTERNATIONAL N.V. (Exact name of registrant as specified in its charter) Netherlands Antilles N/A (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 7 Abraham de Veerstraat Curaçao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) 599-9-4658525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Accelerated filerx Non-Accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo T As of November 5, 2007, 16,935,239 shares of common stock were issued and outstanding. Table of Contents PART IFINANCIAL INFORMATION 3 Item 1. Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART IIOTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 6. Exhibits 35 SIGNATURES 38 Forward-Looking Statements This Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, which relate to our business and financial outlook and which are based on our current beliefs, assumptions, expectations, estimates, forecasts and projections.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “intends,” “predicts,” “potential” or “continue” or other comparable terminology.These forward-looking statements are not guarantees of our future performance and involve risks, uncertainties, estimates and assumptions that are difficult to predict.Therefore, our actual outcomes and results may differ materially from those expressed in these forward-looking statements.You should not place undue reliance on any of these forward-looking statements.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any such statement to reflect new information, the occurrence of future events or circumstances or otherwise. Factors that could cause actual results to differ materially from those indicated by the forward-looking statements or that could contribute to such differences include, but are not limited to, unanticipated expenditures, changing relationships with customers, suppliers and strategic partners, unfavorable results in litigation matters, risks relating to the protection of intellectual property, changes to the reimbursement policies of third parties, changes to governmental regulation of medical devices, the impact of competitive products, changes to the competitive environment, the acceptance of new products in the market, conditions of the orthopedic industry and the economy, currency or interest rate fluctuations and the other risks described under Item 1A – “Business – Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006 and Part II, Item 1A – “Risk Factors” in this Form 10-Q. 2 Table of Contents PART IFINANCIAL INFORMATION Item 1.Condensed Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, in thousands except share data) September30, December31, 2007 2006 Assets (Unaudited) (Note 2) Current assets: Cash and cash equivalents $ 23,562 $ 25,881 Restricted cash 11,570 7,300 Trade accounts receivable, net 118,793 104,662 Inventories, net 89,810 70,395 Deferred income taxes 9,020 6,971 Prepaid expenses and other current assets 25,109 18,759 Total current assets 277,864 233,968 Securities and other investments 4,082 4,082 Property, plant and equipment, net 31,532 25,311 Patents and other intangible assets, net 255,609 261,159 Goodwill 319,243 313,070 Deferred taxes and other long-term assets 31,120 24,695 Total assets $ 919,450 $ 862,285 Liabilities and shareholders’ equity Current liabilities: Bank borrowings $ 8,381 $ 78 Current portion of long-term debt 3,300 3,334 Trade accounts payable 22,341 23,544 Other current liabilities 49,258 34,084 Total current liabilities 83,280 61,040 Long-term debt 305,584 312,055 Deferred income taxes 93,558 95,019 Other long-term liabilities 6,017 1,536 Total liabilities 488,439 469,650 Contingencies (Note 17) Shareholders’ equity: Common shares (16,676,753 and 16,445,859 shares issued at September 30, 2007 and December 31, 2006, respectively) 1,668 1,645 Additional paid-in capital 144,243 128,297 Retained earnings 268,716 248,433 Accumulated other comprehensive income 16,384 14,260 Total shareholders’ equity 431,011 392,635 Total liabilities and shareholders’ equity $ 919,450 $ 862,285 The accompanying notes form an integral part of these condensed consolidated financial statements. 3 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited, U.S. Dollars, in thousands except share and per share data) Three Months Ended Nine Months Ended 2007 2006 2007 2006 Net sales $ 121,120 $ 83,368 $ 361,488 $ 249,219 Cost of sales 30,742 21,007 94,546 63,665 Gross profit 90,378 62,361 266,942 185,554 Operating expenses (income) Sales and marketing 47,055 36,277 138,949 98,985 General and administrative 16,908 11,747 49,619 36,337 Research and development 5,953 42,865 18,313 48,550 Amortization of intangible assets 4,671 1,929 13,710 5,408 KCI settlement, net of litigation costs - - - (1,093 ) 74,587 92,818 220,591 188,187 Operating income (loss) 15,791 (30,457 ) 46,351 (2,633 ) Interest (expense) income, net (5,666 ) (482 ) (17,200 ) 164 Other income (expense), net 529 (508 ) 287 (753 ) Income (loss) before minority interests and income taxes 10,654 (31,447 ) 29,438 (3,222 ) Minority interests (10 ) - (53 ) - Income (loss) before income taxes 10,644 (31,447 ) 29,385 (3,222 ) Income tax expense (2,616 ) (3,970 ) (7,902 ) (11,221 ) Net income (loss) $ 8,028 $ (35,417 ) $ 21,483 $ (14,443 ) Net income (loss) per common share - basic $ 0.48 $ (2.19 ) $ 1.30 $ (0.90 ) Net income (loss) per common share - diluted $ 0.48 $ (2.19 ) $ 1.27 $ (0.90 ) Weighted average number of common shares -basic 16,639,019 16,193,086 16,546,385 16,084,388 Weighted average number of common shares - diluted 16,889,303 16,193,086 16,925,084 16,084,388 The accompanying notes form an integral part of these condensed consolidated financial statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited, U.S. Dollars, in thousands) 2007 2006 Cash flows from operating activities: Net income (loss) $ 21,483 $ (14,443 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 21,334 10,937 Amortization of debt costs 523 316 In process research & development - 40,000 Provision for doubtful accounts 3,532 4,330 Deferred taxes (3,919 ) (8,808 ) Stock-based compensation 8,006 5,416 Amortization of step up of fair value in inventory acquired from Blackstone 2,718 - Other (1,328 ) 1,261 Change in operating assets and liabilities: Restricted cash (4,270 ) (5,762 ) Accounts receivable (14,829 ) (7,397 ) Inventories (19,086 ) (7,621 ) Prepaid expenses and other current assets (5,976 ) (4,994 ) Accounts payable (2,707 ) 7,551 Current liabilities 8,277 (29,745 ) Net cash provided by (used in) operating activities 13,758 (8,959 ) Cash flows from investing activities: Investments in affiliates and subsidiaries (2,117 ) (336,808 ) Capital expenditures (23,752 ) (6,769 ) Net cash used in investing activities (25,869 ) (343,577 ) Cash flows from financing activities: Net proceeds from issuance of common stock 6,799 10,742 Tax benefit on non-qualified stock options 1,164 2,048 Repayment of long-term debt (6,524 ) (15,044 ) Payment of debt issuance cost - (5,708 ) Proceeds from long-term debt 19 330,000 Proceeds from bank borrowings 7,870 3,047 Net cash provided by financing activities 9,328 325,085 Effect of exchange rate changes on cash 464 779 Net decrease in cash and cash equivalents (2,319 ) (26,672 ) Cash and cash equivalents at the beginning of the year 25,881 63,786 Cash and cash equivalents at the end of the period $ 23,562 $ 37,114 The accompanying notes form an integral part of these condensed consolidated financial statements. 5 Table of Contents NOTES TO THE CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BUSINESS Orthofix International N.V. (the “Company”) is a multinational corporation principally involved in the design, development, manufacture, marketing and distribution of medical equipment, principally for the orthopedic products market. NOTE 2: BASIS OF PRESENTATION The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Pursuant to these rules and regulations, certain information and note disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States, have been condensed or omitted.In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included.Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.The balance sheet at December 31, 2006 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.For further information, refer to the Consolidated Financial Statements and Notes thereto of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. 6 Table of Contents NOTE 3: RECENTLY ISSUED ACCOUNTING STANDARDS On January 1, 2007, the Company adopted the provisions of FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), which clarifies the accounting for uncertainty in income taxes. As a result of the implementation of FIN 48, the Company recognized $1.2 million in additional liability for unrecognized tax benefits (including interest and penalties), which was accounted for as a reduction to the January 1, 2007 balance of retained earnings.As of September 30, 2007, the Company’s unrecognized tax benefits totaled $1.5 million including interest of $0.2 million.All of the unrecognized tax benefits recorded would affect the Company’s effective tax rate if recognized. The Company files a consolidated income tax return in the U.S. federal jurisdiction and numerous consolidated and separate income tax returns in many state and foreign jurisdictions.The following table summarizes these open tax years by major jurisdiction: Open Tax Year Examination in Examination not yet Jurisdiction Progress Initiated United States N/A 2005-2006 Various States 1996-2005 1996-2005 Brazil 2004-2005 2005-2006 Cyprus N/A 2005-2006 France N/A 2002-2006 Germany 2003-2005 2006 Italy N/A 2002-2006 Mexico N/A 2000-2006 Netherlands N/A 2004-2006 Puerto Rico N/A N/A Seychelles N/A N/A Switzerland N/A 2004-2006 United Kingdom N/A 2003-2006 The Company recognizes potential accrued interest and penalties related to unrecognized tax benefits within its global operations in income tax expense. To the extent interest and penalties are not assessed with respect to uncertain tax positions, amounts accrued will be reduced and reflected as a reduction of the overall income tax provision. 7 Table of Contents NOTE 4: STOCK-BASED COMPENSATION The Company accounts for its stock-based compensation plans in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), “Share-Based Payment”, using the modified prospective transition method.Under SFAS No. 123(R), all stock-based compensation costs are measured at the grant date, based on the estimated fair value of the award, and are recognized as expense in the income statement over the requisite service period.Commencing in June 2007, the Company offered restricted shares in addition to stock options as a form of stock-based compensation. The following table shows the detail of stock-based compensation by line item in the Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006: (In US$ thousands) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Cost of sales $ 113 $ 83 $ 293 $ 151 Sales and marketing 800 472 1,993 882 General and administrative (1) 1,846 822 4,978 3,916 Research and development 126 136 742 467 Total $ 2,885 $ 1,513 $ 8,006 $ 5,416 (1) The nine months ended September 30, 2006 amount includes $656 of stock-based compensation from the accelerated vesting of options associated with the transition of senior management in the first quarter of 2006. NOTE 5: RECLASSIFICATIONS Certain prior year amounts have been reclassified to conform to the 2007 presentation.The reclassifications have no effect on previously reported net income (loss) or shareholders’ equity. 8 Table of Contents NOTE 6: INVENTORY Inventories are valued at the lower of cost or estimated net realizable value, after provision for excess or obsolete items.Cost is determined on a weighted-average basis, which approximates the FIFO method.The valuation of work-in-process, finished goods, field inventory and consignment inventory includes the cost of materials, labor and production.Field inventory represents immediately saleable finished goods inventory that is in the possession of the Company’s direct sales representatives. Inventories were as follows: September30, December31, (In US$ thousands) 2007 2006 Raw materials $ 10,275 $ 8,384 Work-in-process 8,698 6,665 Finished goods 39,719 34,901 Field inventory (as described above) 9,749 7,485 Consignment inventory 28,054 20,173 96,495 77,608 Less reserve for obsolescence (6,685 ) (7,213 ) $ 89,810 $ 70,395 NOTE 7: BLACKSTONE ACQUISITION The following acquisition was recorded using the purchase method of accounting: Blackstone Acquisition On September 22, 2006, the Company purchased 100% of the stock of Blackstone Medical, Inc. (“Blackstone”) for a purchase price of $333.0 million plus acquisition costs. The acquisition and related costs were financed with approximately $330.0 million of senior secured bank debt, as described in Note 10, and cash on hand. Blackstone, a company based in Springfield, Massachusetts, which was privately held when acquired by the Company, specializes in the design, development and marketing of spinal implant and related biologic products. Blackstone's product lines include spinal fixating devices including hooks, rods, screws, plates, various spacers and cages and related biologics products. The Company considered this acquisition as a way to fortify and further advance its business strategy to expand its spinal sector. The acquisition broadened the Company's product lines, reduced reliance on the success of any single product and enlarged channel opportunities for products from Blackstone’s and the Company’s existing operations. Factors that contributed to the valuation of Blackstone included the recognition that Blackstone had established itself to the Company’s belief as one ofthe largest private spine companies with a broad portfolio of spinal product offerings. Further, Blackstone has a strong brand name and product identity in the spinal industry. Blackstone has a history of sales and earnings growth that compares favorably to the fast growing spinal market that its product lines serve. The Company valued Blackstone after reviewing a range of valuation methodologies for the transaction, including comparable publicly-traded companies, comparable precedent transactions, discounted cash flow analysis and comparison to the Company’s trading multiples. The acquisition has been accounted for using the purchase method in accordance with SFAS No. 141, “Business Combinations.” The purchase price has been allocated to the assets acquired and liabilities assumed based on their estimated fair market value at the date of acquisition. 9 Table of Contents The final allocation of the purchase price reflects the following: Current assets, other than cash $ 40,101 Fixed assets acquired 2,872 Intangible assets not subject to amortization – registeredtrademarks 77,000 Intangible assets subject to amortization (12-16 year weighted average useful life): Distribution networks (12 – 16 year weighted average useful life) 55,000 Patents (13 year weighted average useful life) 70,000 244,973 Goodwill (indefinite lived intangible asset) 136,603 In-process research and development 40,000 Deferred tax asset 14,985 Total assets acquired 436,561 Current liabilities (13,037 ) Deferred tax liability (78,442 ) Total liabilities assumed (91,479 ) Net assets acquired $ 345,082 The results of Blackstone’s operations have been included in the Company’s consolidated results of operations from the date of acquisition. The purchase price has been allocated to assets acquired, purchased in-process research and development and liabilities assumed based on their estimated fair market value at the acquisition date. The amount of the purchase price allocated to purchased in-process research and development was written off at the date of acquisition and resulted in a charge of $40.0 million. This charge was included in the research and development expense line item on the Consolidated Statements of Operations for the year ended December 31, 2006 and was not deductible for income tax purposes in the United States.Purchased in-process research and development was principally comprised of the value of the Dynamic Stabilization and Cervical Disk which together accounted for 93% of the fair value. The fair value of the in-process research and development was estimated using the discountedearnings method.The Company expects material net cash inflows from the Dynamic Stabilization to commence in 2008 and material net cash inflows from the Cervical Disk to commence in 2012.The nature of the costs expected to complete the Dynamic Stabilization and Cervical Disk include research and development expense and research and development maintenance expense to make modifications and enhancements to the products.The Company expects to incur costs of approximately $0.7 million for the Dynamic Stabilization in 2007 and approximately $10.0 million for the Cervical Disk during the period 2007 through 2010.As of September 30, 2007, the Company does not believe there have been any material changes in the assumptions made at the time of acquisition relating to in-process research and development.Of the total Blackstone purchase price, $50.0 million was placed into an escrow account. As described in the Agreement and Plan of Merger, the Company can make claims for reimbursement from the escrow account for certain defined items relating to the acquisition for which Orthofix is indemnified. As described in Note 17, the Company has certain contingencies arising from the acquisition that management expects will be reimburseable from the escrow account should the Company have to make a payment to a third party.
